UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1061




JOHN EDMOND; PAMELA LYLES,

                Plaintiffs - Appellants,

          v.


EDWARD MAHER; JUDY NIGH; SNOWDEN CHASE REALTY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:07-cv-02883-DKC)


Submitted:   April 24, 2008                 Decided:   April 29, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


John Edmond, Pamela Lyles, Appellants Pro Se.   William Leonard
Mitchell, II, ECCLESTON & WOLF, P.C., Washington, D.C.; Juliane
Corroon Miller, HUDGINS LAW FIRM, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Edmond and Pamela Lyles appeal from the district

court’s order dismissing their civil action on the grounds of res

judicata.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    Edmond v. Maher, No. 8:07-cv-02883-DKC (D. Md.

Nov. 13, 2007).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -